Citation Nr: 0522430	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder manifested by depression, fatigue, insomnia, memory 
loss and night sweats, to include due to an undiagnosed 
illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include due to an undiagnosed illness.

3.  Entitlement to service connection for an immune disorder, 
to include due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include due to an undiagnosed illness.

5.  Entitlement to service connection for patulous hiatus, 
with gastroesophageal reflux disease (GERD), to include due 
to an undiagnosed illness.

6.  Entitlement to service connection for a fungal disorder 
of the toenails, to include due to an undiagnosed illness.

7.  Entitlement to service connection for onychomycosis, to 
include due to an undiagnosed illness.

8.  Entitlement to service connection for an eye disorder, to 
include due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In connection with his appeal, in February 2005, the 
appellant presented testimony at a hearing at the RO before 
the undersigned.  A transcript of the hearing has been 
associated with the claims folder.  

The issues of entitlement to service connection for a 
psychiatric disorder manifested by depression, fatigue, 
insomnia, memory loss and night sweats, a respiratory 
disorder, a gastrointestinal disorder, a fungal infection of 
the toenails, and onychomycosis, to include as due to an 
undiagnosed illness, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that there is any 
currently diagnosed immune deficiency or disorder 
related to the veteran's period of active military 
service, to include as due to an undiagnosed illness.
 
2.	The objective and competent medical evidence of record 
preponderates against a finding that there is any 
currently diagnosed eye pathology related to the 
veteran's period of active military service, to include 
as due to an undiagnosed illness. 


CONCLUSIONS OF LAW

1.	Chronic disability associated with an immune deficiency 
or disorder was not incurred in or aggravated by active 
service, to include as being due to or a manifestation 
of an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 
5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).

2.	Chronic disability associated with an eye disorder was 
not incurred in or aggravated by active service, to 
include as being due to or a manifestation of an 
undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the June 2003 
notice, the November 2003 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the U.S. Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes:  (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.317(d)(1) and (2) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Legal Analysis

Initially, the Board notes there has been no assertion that 
an immune deficiency or an eye disorder is a result of 
combat.  

Service medical records are negative for any reference to an 
immune deficiency or an eye disorder.  Equally important is 
the fact that there is no competent evidence of a current 
immune deficiency or an eye disorder.  Most significant, in 
February 2002, a VA ophthalmologist reported the veteran's 
complaints of floaters in his vision since 1995, but, upon 
clinical examination, the medical specialist found no eye 
pathology.  Further, another VA examiner who examined the 
veteran in February 2002 specifically stated that there was 
no evidence of any true susceptibility to infection or immune 
deficiency, noting no unusual infections.  Absent a current 
disability, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. at 225.

The veteran has contended that service connection should be 
granted for immune and eye disorders.  The record 
demonstrates that no immune or eye disorders were found in 
service.  More over, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had any eye pathology or immune deficiency.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has any eye pathology or immune deficiency.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has an immune deficiency 
or an eye disorder has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.  There is simply no medical 
evidence to reflect the finding that constitutes evidence of 
disability for which service connection could be granted.  
See Chelte v. Brown, 10 Vet. App. 267, 268 (1997).

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
The evidence now of record fails to show that the veteran 
currently has an immune or eye disorder related to service 
including as a manifestation of an undiagnosed illness.  
Thus, these claims must be denied.  38 U.S.C.A. §§ 1110, 
1117, 5107(a); 38 C.F.R. §§ 3.303, 3.317.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

ORDER

Service connection for an immune deficiency or disorder, 
including as due to an undiagnosed illness, is denied.  

Service connection for an eye disorder, including as due to 
an undiagnosed illness, is denied.


REMAND

Initially, the Board notes that in a response received in 
March 2001, the service department stated that copies of 
service physical examinations were being mailed.  However, 
only one examination report, dated in March 1988, has been 
associated with the claims file.  

A November 1994 VA outpatient treatment record notes somatic 
signs of depression.  A March 1997 VA outpatient treatment 
record notes chronic fatigue, presumably related to service 
in the Persian Gulf.  Records, dated in April 1997, reflect a 
diagnosis of dysthymia.  Somatic signs of depression were 
noted.  The examiner stated that the appellant's complaints 
were most likely associated with his emotional adjustment.  A 
May 1997 treatment record reflects an assessment of 
undiagnosed illness with headaches, fatigue and memory 
deficit, and onychomycosis.  A March 1998 VA treatment record 
reflects an assessment of undiagnosed illness with headaches, 
fatigue, and memory deficit and chronic rhinitis.  Chronic 
fatigue syndrome was noted to be for consideration.  On VA 
examination in February 2002, the appellant complained of 
memory deficit.  The diagnosis was depressive disorder, not 
otherwise specified.  On a VA examination in February 2002, 
the impression was chronic fatigue.  The examiner stated that 
there was much in the record suggesting underlying depression 
and noted no other cause for the chronic fatigue.  

In regard to stomach problems, the February 2002 VA examiner 
noted constant anorexia and intermittent vomiting.  The 
report of examination notes that an upper gastrointestinal 
series in 1994 was negative, and that examination did not 
provide any explanation for the symptoms.  The Board notes, 
however, that the impression of a VA upper gastrointestinal 
series in February 2002 was patulous hiatus with prominent 
gastroesophageal reflux.  

In regard to a respiratory disorder, the February 2002 VA 
examiner noted symptoms of throat and chest problems, to 
include mucus in the throat and perhaps a cough, with 
occasional blood in the mucus.  The examiner stated that no 
other cause had been found other than perhaps irritation from 
the appellant's smoking.  

However, the VA examiners in February 2002 were not asked to 
comment on whether such disorders claimed by the veteran, and 
found on examination, were attributable to an undiagnosed 
illness.  Thus, there is insufficient evidence upon which to 
base a determination as to whether any psychiatric disorder 
manifested by depression, fatigue, insomnia, memory loss and 
night sweats, a respiratory disorder, a gastrointestinal 
disorder, a fungal infection of the toenails, or 
onychomycosis, is related to service, to include due to an 
undiagnosed illness.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.	The AOJ should make another attempt to 
obtain all the appellant's service 
medical records.

2.	The veteran should be afforded 
appropriate VA examination(s), including 
but not limited to, psychiatric, 
pulmonary, gastroenterologic, and 
internal medicine by physician(s) with 
appropriate expertise to determine 
whether he manifests signs and symptoms 
of an undiagnosed illness involving his 
psychiatric, gastrointestinal and 
respiratory systems, chronic fatigue, 
insomnia memory loss and night sweats, 
patulous hiatus with GERD, a fungal 
disorder of the toenails and 
onychomycosis, under the provisions of 
38 C.F.R. § 3.317, as a consequence of 
his service in the Persian Gulf War. A 
complete occupational history should be 
obtained from the veteran. 

i.	The examiner(s) should report 
whether the veteran manifests 
objective indications of chronic 
disability attributable to an 
undiagnosed illness or whether any 
signs and symptoms related to his 
psychiatric, gastrointestinal and 
respiratory systems, chronic 
fatigue, insomnia memory loss and 
night sweats, patulous hiatus with 
GERD, a fungal disorder of the 
toenails and onychomycosis, can be 
attributed to a disease or disorder 
that is capable of being diagnosed.  
An opinion should accompany any 
disease or disorder that is 
diagnosed as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of 
probability) attributable to 
service or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).

a.	Note: The term "as likely 
as not" does not mean 
merely within the realm 
of medical possibility, 
but rather that the 
weight of medical 
evidence both for and 
against a conclusion is 
so evenly divided that it 
is as medically sound to 
find in favor of 
causation as it is to 
find against it.

ii.	The psychiatric examiner is 
requested to proffer an opinion as 
to whether the appellant has major 
depressive disorder.  If so, is it 
at least as like as not that major 
depressive disorder is related to 
service?  

iii.	Does the appellant have chronic 
fatigue attributable to depression 
or any other clinical diagnosis?  

iv.	The pulmonary examiner is requested 
to proffer an opinion as to whether 
the appellant's respiratory 
symptoms are related to smoking.  

v.	The gastroenterologist is requested 
to proffer an opinion as to whether 
the veteran's gastrointestinal 
symptoms are attributable to GERD?

	 A complete rationale should be 
provided for all opinions offered.  
The veteran's medical records should 
be made available to the examiner(s) 
prior to examination and the 
examination reports should indicate 
if the examiner reviewed the 
records.  

3.	After the above has been accomplished, and after 
undertaking any other development deemed essential, 
the RO should readjudicate the veteran's claims 
with consideration of any additional evidence added 
to the record subsequent to the November 2003 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


